 Case 2:21-cv-02490-SHM-tmp Document 1 Filed 07/23/21 Page 1 of 7                      PageID 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION
Carla Jones,

        Plaintiff,

v.                                                           Civil Action No.:
                                                             JURY DEMANDED

Alliance Healthcare Services, Inc.

        Defendant.


                       VERIFIED COMPLAINT FOR VIOLATION OF
                         THE FAMILY & MEDICAL LEAVE ACT



        COMES NOW Plaintiff Carla Jones (“Ms. Jones”), by and through counsel, and for her

Complaint against Alliance Healthcare Services, Inc. (“Alliance”) states and alleges as follows:

                                  NATURE OF COMPLAINT

     1. Ms. Jones brings this action under federal law, specifically the Family & Medical Leave

        Act (“FMLA”) 29 U.S.C. § 2601 et seq.

     2. Ms. Jones brings this action against Defendant for interference with her rights under the

        FMLA, 29 U.S.C. § 2601 et seq.

     3. Defendant’s actions were in direct violation of the FMLA, 29 U.S.C. § 2601 et seq.

     4. For said violations, Ms. Jones is seeking compensation for back-pay, front pay, liquidated

        damages, and attorney’s fees.

                                                PARTIES

     5. Ms. Jones is an adult resident of Mason, Tipton County, Tennessee.




                                                               Doc ID: 11ee8e637796f7264133ca5083601a115544c547
Case 2:21-cv-02490-SHM-tmp Document 1 Filed 07/23/21 Page 2 of 7                     PageID 2




  6. Upon information and belief, Defendant is a Tennessee-based corporation.

  7. Defendant is registered to do business in Tennessee and may be reached for service

     through its registered agent, Glankler Brown, PLLC, 6000 Popular Ave., Suite 400,

     Memphis, Tennessee 38119-3955.

                                JURISDICTION & VENUE

  8. This Court has original federal jurisdiction pursuant to 28 U.S.C. § 1311 because this

     case is brought under the FMLA 29 U.S.C. § 2601 et seq.

  9. Defendant is a legal entity in the State of Tennessee so as to give this Court personal

     jurisdiction over Defendant.

  10. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a substantial part

     of the events giving rise to Ms. Jones’s claims occurred in this district.

                                    FACTUAL BACKGROUND

  11. Ms. Jones was hired by Alliance in April of 2018 as a case worker for mentally-ill

     patients.

  12. Following the death of her father, Ms. Jones was approved for intermittent FMLA leave

     in order to care for her elderly mother, who suffers from dementia.

  13. In September 2020, Ms. Jones’s mother contracted COVID-19 while Ms. Jones’s seven-

     year-old daughter was out of school for virtual learning.

  14. Ms. Jones requested and Alliance approved a renewal of Ms. Jones’s intermittent FMLA

     leave on September 3, 2020.

  15. On October 8, 2020, Ms. Jones texted her supervisor that she would need to use FMLA

     leave that day and October 9 to care for her mother who was in the hospital.




                                                              Doc ID: 11ee8e637796f7264133ca5083601a115544c547
Case 2:21-cv-02490-SHM-tmp Document 1 Filed 07/23/21 Page 3 of 7                        PageID 3




  16. On Monday October 12, Ms. Jones called her supervisor to tell him that she would need

     to remain on FMLA leave to care for her mother who was still in the hospital.

  17. She requested a meeting with her supervisor to discuss her continuing need for leave.

  18. On the morning of October 13, supervisor Michael Sims called Ms. Jones and insisted

     she bring lunch that day for the class she normally taught.

  19. Ms. Jones reminded him that she was caring for her mother but reluctantly agreed, while

     making it clear she would need to immediately return to the care of her mother in the

     hospital.

  20. After delivering the food, Ms. Jones texted the supervisor to confirm that she had done as

     instructed.

  21. He acknowledged her text and suggested they meet later that day to discuss her leave

     issues.

  22. Ms. Jones asked if she could come immediately to meet, but Mr. Sims apparently did not

     receive this text until later in the day; he then suggested they meet on the following day.

  23. The next day, October 14, 2020, before Ms. Jones was able to meet with Mr. Sims, she

     was notified by Sherrilyn Thomas, an Alliance Human Resources representative, that Ms.

     Jones should return her laptop computer because she had been terminated.

                         COUNT 1 – VIOLATION OF THE FMLA

  24. Ms. Jones realleges and incorporates all allegations as if actually set forth herein.

  25. At all relevant times, Defendant was an employer with more than fifty employees.

  26. At all relevant times, Ms. Jones was a “covered employee” for purposes of FMLA.

  27. The FMLA entitles a covered employee to twelve workweeks of unpaid leave within any

     twelve-month period. 29 U.S.C. § 2612.




                                                               Doc ID: 11ee8e637796f7264133ca5083601a115544c547
Case 2:21-cv-02490-SHM-tmp Document 1 Filed 07/23/21 Page 4 of 7                     PageID 4




  28. Any FMLA-eligible employee who takes leave that is protected under the statue shall be

     entitled, on return from such leave, to be restored by the employer to their former

     position or its equivalent. 29 U.S.C. § 2614(a).

  29. The FMLA prohibits employers from interfering with an employee’s rights under the

     statute. 29 U.S.C. § 2615(a)(1)(A).

  30. Alliance acted in bad faith by willfully and knowingly violating Ms. Jones’s FMLA

     rights by terminating her while on FMLA leave.

                                   PRAYER FOR RELEIF

     WHEREFORE, Ms. Jones prays as follows:

         •   A declaratory judgement that the practices complained of herein were unlawful

             under the FMLA.

         •   An award of money damages for unpaid wages, including front pay, back pay and

             liquidated damages in an amount to be determined at trial, attorney’s fees, and

             any and all such legal and equitable relief as the Court deems necessary, just, and

             proper.

                                   DEMAND FOR JURY TRIAL

             Plaintiff hereby demands a jury trial on all causes of action and claims with

     respect to which she has a right to a jury trial.




                                                            Doc ID: 11ee8e637796f7264133ca5083601a115544c547
Case 2:21-cv-02490-SHM-tmp Document 1 Filed 07/23/21 Page 5 of 7         PageID 5




                                      Respectfully submitted,


                                      s/Philip Oliphant_______________
                                     Alan G. Crone, TN Bar No. 014285
                                     Philip Oliphant, TN Bar No. 025990
                                     THE CRONE LAW FIRM, PLC
                                     88 Union Avenue, 14th Floor
                                     Memphis, TN 38103
                                     844.445.2387 (voice)
                                     901.737.7740 (voice)
                                     901.474.7926 (fax)
                                     acrone@cronelawfirmplc.com
                                     poliphant@cronelawfirmplc.com

                                      Attorneys for Plaintiff




                                                  Doc ID: 11ee8e637796f7264133ca5083601a115544c547
 Case 2:21-cv-02490-SHM-tmp Document 1 Filed 07/23/21 Page 6 of 7                   PageID 6




                          DECLARATION AND VERIFICATION


        I, Carla Jones, verify and declare that the facts stated in the foregoing Verified
Complaint to the best of my knowledge and belief are true, and that the Complaint is not made
out of levity or by collusion with the Defendant, but in sincerity and truth for the causes
mentioned in the Complaint.




                                            ___________________________________
                                            Carla Jones

                                                   07 / 22 / 2021
                                            Date: ______________________________




                                                             Doc ID: 11ee8e637796f7264133ca5083601a115544c547
         Case 2:21-cv-02490-SHM-tmp Document 1 Filed 07/23/21 Page 7 of 7                PageID 7

                                                                                         Audit Trail

Title
                               Jones Alliance Health Care ---Complaint to review & verify
File Name
                           Carla Jones Complaint.pdf
Document ID
                         11ee8e637796f7264133ca5083601a115544c547
Audit Trail Date Format
             MM / DD / YYYY
Status                                 Completed




                  07 / 22 / 2021     Sent for signature to Carla Jones (jonescarla33@yahoo.com)
                  13:06:44 UTC-5     from jlc@cronelawfirmplc.com
                                     IP: 96.84.128.62




                  07 / 22 / 2021     Viewed by Carla Jones (jonescarla33@yahoo.com)
                  17:29:19 UTC-5     IP: 107.77.237.91




                  07 / 22 / 2021     Signed by Carla Jones (jonescarla33@yahoo.com)
                  17:35:23 UTC-5     IP: 107.77.237.91




                  07 / 22 / 2021     The document has been completed.
                  17:35:23 UTC-5
